Citation Nr: 1533126	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left fourth finger disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  It was before the Board in June 2014, when it was remanded for further development.  See June 2014 Board Remand.

In March 2014, the Veteran and his wife testified before the undersigned at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this appeal should account for this electronic record.

The Veteran has requested service connection for a thoracic spine disability, and that previously denied claims for service connection for right hand third and fourth finger tendonitis, a right wrist condition, a left wrist condition, and lumbosacral strain/lower back pain be reopened.  See April 2014, August 2014, and February 2015 Correspondence.  Service connection for lumbar spine degenerative disc disease and right hand third and fourth finger tendonitis was granted in a February 2013 rating decision, therefore, the Agency of Original Jurisdiction (AOJ) should clarify whether the Veteran is actually contending he warrants higher ratings for these disabilities.  The issues pertaining to left and right wrist conditions and a thoracic spine disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

A left fourth finger disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a left fourth finger disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the claim is granted, any error related to the VCAA is harmless.  See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends he has a left fourth finger disorder that was incurred in service.  His service treatment records confirm complaints of left fourth finger injury.

While a December 2012 VA examination with x-rays indicated a normal left hand, the examiner noted a prior left hand avulsion fracture and current symptoms of pain, stiffness, loss of strength, and the inability to grip objects.  The examiner did not provide an opinion about the etiology of the left fourth finger disorder.  See December 2012 VA Examination Report.  A letter dated June 2014 from the Veteran's private doctor noted he had a left hand avulsion fracture of the fourth finger which was more likely than not directly related to his military service, specifically smashing his hand in a tank hatch in 1990, which he self-treated.  See June 2014 Letter from Dr. K.S.

As there is credible and persuasive evidence supporting the claim which outweighs any evidence against the claim, service connection for a left fourth finger disability is warranted.


ORDER

Service connection for a left fourth finger disability is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


